               Case 1:21-mj-00226-ZMF Document 17 Filed 07/08/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :       Criminal No. 21-mj-226
                                             :
YVONNE ST CYR,                               :
                                             :
                         Defendant.          :

                                             ORDER

          Based upon the representations in the United States’ Unopposed Motion to Vacate and

Continue Hearing and to Exclude Time Under the Speedy Trial Act, and upon consideration of the

entire record, it is hereby

          ORDERED that the status conference presently set for July 9, 2021, is VACATED; it is

further

          ORDERED that the parties shall appear for a status conference on November 5, 2021, at

1:00 p.m,, before Magistrate Judge Meriweather; it is further

          ORDERED that the time between today’s date and November 5, 2021, shall be excluded

from calculation under the Speedy Trial Act. The Court finds that the ends of justice served

by the granting of such continuance outweigh the best interests of the public and Defendant in a

speedy trial, as the continuance will provide the parties with additional time to review the

voluminous discovery in this matter.                            Digitally signed by G.
                                                                Michael Harvey
                                                                Date: 2021.07.08
                                                                09:16:22 -04'00'
                                             ___________________________________
                                             G. MICHAEL HARVEY
                                             UNITED STATES MAGISTRATE JUDGE
